DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.




Claim 15 recites, with examiner’s comments in bold:
A computer-implemented method to authenticate a vehicle operator for an autonomous vehicle operated by a third-party entity on a vehicle service platform to provide a vehicle service, the method comprising: 
obtaining, by a [service entity] computing system including one or more computing devices, authentication request data indicative of an authentication request (in the present application, see Fig. 7, step  706.), the authentication request data including at least 
an operator identifier associated with the vehicle operator and 
a vehicle identifier associated with the autonomous vehicle; 
determining, by the [service entity] computing system, a validity of the authentication request based at least in part on a security tier associated with the autonomous vehicle (in the present application, see Fig. 7, step 707); 
determining, by the [service entity] computing system, an authentication result associated with the authentication request based at least in part on the validity of the authentication request (in the present application, see Fig. 7, step 716), the 90authentication result indicative of whether the vehicle operator is authorized to provide secondary control of the autonomous vehicle; and 
providing, by the [service entity] computing system, the authentication result to a user device associated with the operator identifier (in the present application, see Fig. 7, step 717). 
Claim 15 recites “a computing system” which appears to refer to the service entity computing system. Other claims, however, refer to “a computing system” when referring to the “third-party computing system”. Claim 15 should not use different nomenclature than the other claims, which is confusing. Therefore, claims 15-17 lack written description. For examination purposes, “a computing system” and “the computing system” only in claims 15-17 will be interpreted for examination purposes as the service entity computing system.
Furthermore, claim 15 as written skips many steps laid out in Fig. 7. Essentially, claim 15 as written says little more than: Receive a username and password from a user device and, if the log in information is good, allow access to the website. 

Claim 16 recites, with examiner’s comments in bold:
The computer-implemented method of claim 15, wherein 
determining the validity of the authentication request based at least in part on the security tier comprises: 
determining, by the [service entity] computing system, whether the operator identifier and the vehicle identifier are associated with a same fleet of vehicles operated by the third-party entity (see Fig. 7, step 707 and paragraph 0189).  

Claim 17 recites, with examiner’s comments in bold:
The computer-implemented method of claim 15, wherein 
the authentication request data is obtained from a third-party computing system in response to the user device providing the authentication request data to the third-party computing system (this could relate to Fig. 6, yet how is Fig. 6 related to claim 15? That is not described in the disclosure. Fig. 7 teaches in step 706 that authentication request data is obtained from the user device, not the third-party computing system.).  
Claim 17 lacks written description for the reasons laid out in bold. For examination purposes, the claim will be interpreted as written. 

Claim 20 recites, with examiner’s comments in bold:
A computer-implemented method to authenticate a vehicle operator for an autonomous vehicle operated by a third-party entity on a vehicle service platform to provide a vehicle service, the method comprising: 
obtaining, by a [third-party] computing system including one or more computing devices, operator data indicative of an authentication request (in the present application, see Fig. 8A, step 810 and paragraph 0223 which states that vehicle data can include first operator data), the operator data including at least an operator 92identifier associated with the vehicle operator and a vehicle identifier associated with the autonomous vehicle; 
providing, by the [third-party] computing system, the operator data to a service entity computing system (in the present application, see Fig. 8A, step 811); 
obtaining, by the [third-party] computing system from the service entity computing system [should read “from the vehicle computing system”?], an authentication result (in the present application, if corrected as indicated, see Fig. 8B, step 830) associated with the authentication request based at least in part on a validity of the authentication request determined by the service entity computing system based at least in part on the authentication request data; and 
providing, by the [third-party] computing system, the authentication result to a user device associated with the operator identifier (in the present application, see Fig. 8B, step 834. But in Fig 8B it is the service entity computing system 109 that provides the authentication result to the user device, not the third-party computing system that provides the authentication result.).
In summary, the disclosure does not teach the third bullet point from the top and the fifth (last) bullet point from the top for the reasons explained in bold in the comments. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wiemeersch et al. (US2014/0129113 A1).

Regarding claim 15, Van Wiemeersch teaches:
A computer-implemented method to authenticate a vehicle operator for an autonomous vehicle operated by a third-party entity on a vehicle service platform to provide a vehicle service, the method comprising: 
obtaining, by a [service entity] computing system including one or more computing devices, authentication request data indicative of an authentication request (in the present application, see Fig. 7, step  706. With that in mind, see Van Wiemeersch, paragraph 0069), the authentication request data including at least 
an operator identifier associated with the vehicle operator and 
a vehicle identifier associated with the autonomous vehicle (Van Wiemeersch, paragraph 0069); 
determining, by the [service entity] computing system, a validity of the authentication request based at least in part on a security tier associated with the autonomous vehicle (in the present application, see Fig. 7, step 707. With that in mind, see Van Wiemeersch, paragraph 0069.); 
determining, by the [service entity] computing system, an authentication result associated with the authentication request based at least in part on the validity of the authentication request (in the present application, see Fig. 7, step 716.), the 90authentication result indicative of whether the vehicle operator is authorized to provide secondary control of the autonomous vehicle (see Van Wiemeersch, paragraph 0069); and 
providing, by the [service entity] computing system, the authentication result to a user device associated with the operator identifier (in the present application, see Fig. 7, step 717. With that in mind, see Van Wiemeersch, paragraph 0069 in which a user logs in successfully to a server and can then make reservations for a carshare.). 

Regarding claim 16, Van Wiemeersch teaches the computer-implemented method of claim 15.
Van Wiemeersch further teaches:
A computer-implemented method wherein 
determining the validity of the authentication request based at least in part on the security tier comprises: 
determining, by the [service entity] computing system, whether the operator identifier and the vehicle identifier are associated with a same fleet of vehicles operated by the third-party entity (see Fig. 7, step 707 and paragraph 0189. With that in mind, see Van Wiemeersch, Fig. 9, step 916. The method routes the rental request to the owner of the rental car.).  

Regarding claim 17, Van Wiemeersch teaches the computer-implemented method of claim 15.
Van Wiemeersch further teaches:
A computer-implemented method wherein 
the authentication request data is obtained from a third-party computing system in response to the user device providing the authentication request data to the third-party computing system (this could relate to Fig. 6, yet how is Fig. 6 related to claim 15? That is not described in the disclosure. Fig. 7 teaches in step 706 that authentication request data is obtained from the user device, not the third-party computing system. With that in mind, see Van Wiemeersch, Fig. 8, step 808. A user requests to rent a car and then that request is received by the third party owner of the vehicle for review.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch et al. (US2014/0129113 A1) in view of Yi et al. (U.S. Pat. No. 10,501,055 B1).


Regarding claim 1, Van Wiemeersch teaches:
A computer-implemented method to authenticate a vehicle operator for an autonomous vehicle on a vehicle service platform, the method comprising: 
obtaining, by a computing system including one or more computing devices, authentication request data indicative of an authentication request, the authentication request data including at least an operator identifier associated with the vehicle operator and a vehicle identifier associated with the autonomous vehicle (in the present application, see paragraphs 0111-0112 and Fig. 4 step 406 for a service entity computing system 109 receiving authentication request data. With that in mind, see Van Wiemeersch, paragraph 0037 for a user signing up with a login ID and password and reserving a vehicle.);
providing, by the computing system, a service code associated with the authentication request to the autonomous vehicle associated with the vehicle identifier (in the present application, in one broad reasonable interpretation, this clause can mean: sending a vehicle a code, which the vehicle can display. The user can then enter this code in his phone. See Fig. 4, step 408 and 410. With that in mind, see Van Wiemeersch, paragraph 0039 for sending a “virtual key…to the vehicle configuring the VCS”. See paragraph 0035 for “VCS” standing for “vehicle computing system”.); and
determining, by the computing system, an authentication result associated with the authentication request based at least in part on the service code and the operator data (in the present application, in one broad reasonable interpretation, this clause can mean: the service entity’s computer system determines that the user entered the validation code correctly. With that in mind, see Van Wiemeersch, paragraph 0049 for “remote credential verification” being done by the “server” which verifies the authorization); and 
providing, by the computing system, the authentication result to the user device (in the present application, in one broad reasonable interpretation, this clause can mean: the vehicle owner’s computer system signals to the user that the log in was successful. With that in mind, see Wiemeersch paragraph 0039, in which, once a user is authenticated, the user is enabled to use the car during the given rental period.).  
Yet Van Wiemeersch may not further explicitly teach:
obtaining from a user device associated with the operator identifier, by the computing system in response to providing the service code to the autonomous vehicle, operator data associated with the authentication request, the operator data including the service code. 
However, Yi teaches:
obtaining from a user device associated with the operator identifier, by the computing system in response to providing the service code to the autonomous vehicle, operator data [claim 2 says this is “second operator data] associated with the authentication request, the operator data including the service code (in the present application, in one broad reasonable interpretation, this clause can mean: the user enters the “service code” displayed by the vehicle into the user’s phone and the vehicle system owner receives (or obtains) this code. See Fig. 4, step 413. This is essentially a two-step verification method, in which first, a user logs in with first operator data such as a user name and password, and then second, a specific “service code” is displayed on the vehicle (Fig. 4, S410). The user then enters that code into his phone (S412). When the code is received and authenticated the system permits the user to use the vehicle. See also paragraphs 0133-0134. With that in mind, see Yi, col. 19, lines 21-23 for a server sending a VAT [vehicle access token] and an expiration time to a vehicle 640. See col. 19, line 40-44, for a user device 610 then reading the VAT from the vehicle 640. See also col. 23, lines 11-27); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Van Wiemeersch, to add the additional features of obtaining from a user device associated with the operator identifier, by the computing system in response to providing the service code to the autonomous vehicle, operator data associated with the authentication request, the operator data including the service code, as taught by Yi. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Yi and Van Wiemeersch (see Yi col. 1, lines 38-51 and Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination would be especially obvious because Van Wiemeersch teaches in paragraph 0049 a two-step verification. The present application teaches that the “service code” can be a QR code which the user’s phone can read by scanning it. Yi teaches that a vehicle receives a VAT, or vehicle authentication token, which the user device can then read or scan from the vehicle when the user is at the vehicle (see col. 23, lines 18-27).

Regarding claim 2, Van Wiemeersch and Yi teach the computer-implemented method of claim 1.
Van Wiemeersch further teaches:
A computer-implemented method wherein 
obtaining the authentication request data comprises: 
obtaining from the user device, by the computing system, first operator data associated with the authentication request, the first operator data including the operator identifier and the vehicle identifier (see paragraph 0037).  
Yet Van Wiemeersch does not teach:
A computer-implemented method wherein 
the operator data is second operator data
However, Yi teaches:
A computer-implemented method wherein 
the operator data is second operator data (see Yi, col. 19, lines 21-23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Van Wiemeersch, to add the additional features of operator data being second operator data, as taught by Yi. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Yi and Van Wiemeersch (see Yi col. 1, lines 38-51 and Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 3, Van Wiemeersch and Yi teach the computer-implemented method of claim 1.
Van Wiemeersch further teaches:
A computer-implemented method wherein providing the service code to the autonomous vehicle comprises: 
determining, by the computing system, a validity of the authentication request based at least in part on a security tier associated with the autonomous vehicle (see Van Wiemeersch, paragraph 0037-0038. First the user of the vehicle must sign up and provide ID, insurance information, photos, and sign waivers. If the user wants to move furniture with the rented vehicle, the rental agreement may have added stipulations. Once all that is signed and money paid, then the rental request is validated in the first step of the two-step validation method.); and 
generating, by the computing system, the service code in response to determining that the authentication request is valid (0039 for, “once” all the money is paid and forms signed, the system will send a “virtual key…to the vehicle configuring the VCS”. See paragraph 0035 for “VCS” standing for “vehicle computing system”).  

Regarding claim 4, Van Wiemeersch and Yi teach the computer-implemented method of claim 1.
However, Van Wiemeersch does not further teach:
A computer-implemented method wherein the autonomous vehicle is configured to 
output the service code via an output device onboard the autonomous vehicle, and 
the user device is configured to obtain the service code from the autonomous vehicle via the output device.  
Yet Yi teaches:
A computer-implemented method wherein the autonomous vehicle is configured to 
output the service code via an output device onboard the autonomous vehicle (see Yi, col. 19, lines 21-23 for a server sending a VAT [vehicle access token] and an expiration time to a vehicle 640.), and 
the user device is configured to obtain the service code from the autonomous vehicle via the output device (See col. 19, line 40-44, for a user device 610 then reading the VAT from the vehicle 640. See also col. 23, lines 11-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Van Wiemeersch, to add the additional features of such as: output the service code via an output device onboard the autonomous vehicle, and the user device is configured to obtain the service code from the autonomous vehicle via the output device, as taught by Yi. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Yi and Van Wiemeersch (see Yi col. 1, lines 38-51 and Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 5, Van Wiemeersch and Yi teach the computer-implemented method of claim 1.
Van Wiemeersch further teaches:
A computer-implemented method wherein determining the authentication result based at least in part on the service code and the operator data comprises: 
determining, by the computing system, a positive authentication result when the service code in the operator data matches the service code provided to the autonomous vehicle (see paragraph 0049); and 
generating, by the computing system, an association between the operator identifier and the vehicle identifier to indicate that the vehicle operator is authorized to provide secondary control of the autonomous vehicle (see paragraph 0039 and paragraph 0036, especially the discussion of step S210.).  
 
Regarding claim 6, Van Wiemeersch and Yi teach the computer-implemented method of claim 1.
Yet Van Wiemeersch does not appear to explicitly further teach:
The computer-implemented method of claim 1, wherein determining the authentication result based at least in part on the service code and the operator data comprises: 
determining, by the computing system, a negative authentication result when the service code in the operator data does not match the service code provided to the autonomous vehicle.  
However, Yi teaches:
The computer-implemented method of claim 1, wherein determining the authentication result based at least in part on the service code and the operator data comprises: 
determining, by the computing system, a negative authentication result when the service code in the operator data does not match the service code provided to the autonomous vehicle (see col. 20, line 64-67. The overwhelming preponderance of the evidence is that this is teaching that if a match is not found, the passenger will not be able to enter the vehicle and the doors will remain locked.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Van Wiemeersch, to add the additional features of determining, by the computing system, a negative authentication result when the service code in the operator data does not match the service code provided to the autonomous vehicle, as taught by Yi. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Yi and Van Wiemeersch (see Yi col. 1, lines 38-51 and Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 7, Van Wiemeersch and Yi teach the computer-implemented method of claim 1.
Van Wiemeersch further teaches:
A computer-implemented method wherein
the authentication request data and the operator data are obtained via a first communication pathway (see Wiemeersch, paragraph 0037 for a temporary user of a vehicle using a website to make a vehicle reservation. The user may well be at home. This internet connection is a first communication pathway that is different from the pathway by which the service entity later sends a service code to a vehicle. The communication paths are different and have different destinations), and 
the service code is provided to the autonomous vehicle via a second communication pathway (in the present application, see paragraph 0057. With that in mind, see Van Wiemeersch, paragraph 0039 for sending a “virtual key…to the vehicle configuring the VCS”. See paragraph 0035 for “VCS” standing for “vehicle computing system”.).  

Regarding claim 8, Van Wiemeersch and Yi teach the computer-implemented method of claim 1.
Van Wiemeersch further teaches
A computer-implemented method wherein
the authentication request data and the operator data are obtained via a first communication pathway (see Wiemeersch, paragraph 0037 for a temporary user of a vehicle using a website to make a vehicle reservation. The user may well be at home. This internet connection is a first communication pathway that is different from the pathway by which the service entity later sends a service code to a vehicle. The communication paths are different and have different destinations), and 
the service code is provided to the autonomous vehicle through a third-party computing system via a third communication pathway (see Van Wiemeersch, paragraph 0049 for sending a remote credential verification “done by the VCS, using a server, or allowing the owner to verify the temporary user’s request.” ).  

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gig Car Share (see the YouTube video clip entitled “Finding & Reserving a Gig,” uploaded on August 7, 2017 by user “GIG Car Share.” Retrieved from Internet on April 29, 2022: <https://www.youtube.com/watch?v=GnaIPIzGeSA>) in view of Van Wiemeersch et al. (US2014/0129113 A1) in further view of Yi et al. (U.S. Pat. No. 10,501,055 B1).


Regarding claim 9, GIG Car Share teaches:
A computer-implemented method to authenticate a vehicle operator for an autonomous vehicle on a vehicle service platform, the method comprising: 
obtaining, by a computing system including one or more computing devices, authentication request data indicative of an authentication request (see GIG Car Share around the 7 second mark for “Just grab it [the car] off the street, instead of reserving the car ahead of time. When the user does this, the video instructs: “unlock [the car] with the app”. Since this is done with the app it is done with the “service entity computing system 109, in the language of the present application. So the computing system obtains authentication request data. When the user hits the unlock button the user is essentially saying, I’m requesting you to authenticate me.), the authentication request data 88including at least 
an operator identifier associated with the vehicle operator (the operator is obviously identified, because when the operator grabs the car off the street, the video says “it’s yours”. Can anyone just download the app and walk around and unlock cars? Of course not, the user has to log in to the app.), 
a vehicle identifier associated with the autonomous vehicle (the computing system knows which car is being accessed. Cars already reserved will not display a green light in the windshield.), 
a first operator code associated with the authentication request (the computing system obtains, not only the user’s username, but now also the car info the user wants to reserve. See also 0:004 of the video in which the user’s location is also provided to the app. The user also must supply a password and undoubtably the user’s three-digit credit card code), and 
a first vehicle code associated with the authentication request (see 0:006 for the vehicle code being a license plate number.); 
providing, by the computing system, a service code associated with the authentication request to the autonomous vehicle associated with the vehicle identifier (when a user find a car “off the street” the user proceeds to “unlock with the app” at 0:11. The user then communicates with the app by reporting any dings or dents. Then at 0:17 the narrator says the driver and “get in and go”. This shows that the computing system provides a service code to the vehicle to unlock it and approve driving of the vehicle after the user reports any damage.); 
Yet GIG Car Share does not appear to explicitly further teach:
obtaining from a user device associated with the operator identifier, by the computing system in response to providing the service code to the autonomous vehicle, operator data associated with the authentication request, the operator data including a second operator code; 
determining, by the computing system, an intermediate result based at least in part on the second operator code and the first vehicle code; 
obtaining from the autonomous vehicle, by the computing system, an authentication result associated with the authentication request based at least in part on the intermediate result; and 
providing, by the computing system, the authentication result to the user device.  
However, Van Wiemeersch teaches:
determining, by the computing system, an intermediate result based at least in part on the second operator code and the first vehicle code (in one broad reasonable interpretation of this: a vehicle generates a QR code in step 515. A user scans that code in step 517. The user sends the scanned code to the computer system in step 518. The computer system receives the scanned code and asks the vehicle: is this the QR code you generated? The vehicle replies: Yes. Then the computer system clears all parties to operate, the driver can drive the car and the car allows the driver to do so. Van Wiemeersch teaches a two-step verification in paragraph 0049. The second verification is done “at the vehicle” but “using a server”. A code is received by the vehicle but the server performs the step of “verify authorization”.);
obtaining from the autonomous vehicle, by the computing system, an authentication result associated with the authentication request based at least in part on the intermediate result (see paragraph 0049 for the server verifying authorization. The vehicle receives this verification decision because the vehicle is used by the user including with a virtual key.); and 
providing, by the computing system, the authentication result to the user device (see Van Wiemeersch paragraph 0039, in which, once a user is authenticated, the user is enabled to use the car during the given rental period.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share to add the additional features of determining, by the computing system, an intermediate result based at least in part on the second operator code and the first vehicle code; obtaining from the autonomous vehicle, by the computing system, an authentication result associated with the authentication request based at least in part on the intermediate result; and providing, by the computing system, the authentication result to the user device, as taught by Van Wiemeersch. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Van Wiemeersch (see Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
However Gig Car Share and Van Wiemeersch do not explicitly teach:
obtaining from a user device associated with the operator identifier, by the computing system in response to providing the service code to the autonomous vehicle, operator data associated with the authentication request, the operator data including a second operator code.
However, Yi teaches:
obtaining from a user device associated with the operator identifier, by the computing system in response to providing the service code to the autonomous vehicle, operator data associated with the authentication request, the operator data including a second operator code (see Yi, col. 19, lines 21-23 for a server sending a VAT [vehicle access token] and an expiration time to a vehicle 640. See col. 19, line 40-44, for a user device 610 then reading the VAT from the vehicle 640. See also col. 23, lines 11-27);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share and Van Wiemeersch, to add the additional features of obtaining from a user device associated with the operator identifier, by the computing system in response to providing the service code to the autonomous vehicle, operator data [claim 10 says that “the operator data is second operator data] associated with the authentication request, the operator data including a second operator code, as taught by Yi. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Yi (see Yi col. 1, lines 38-51). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 10, Gig Car Share, Van Wiemeersch, and Yi teach the computer-implemented method of claim 9.
Gig Car Share further teaches:
A computer-implemented method wherein 
the operator data is second operator data, and 
obtaining the authentication request data comprises: obtaining from the autonomous vehicle, by the computing system, vehicle data associated with the authentication request (see Gig Car Share for the a user reserving a particular vehicle), the vehicle data including 
the vehicle identifier (see Gig Car Share for the user reserving a particular vehicle), 
a vehicle timestamp associated with the authentication request (see Gig Car Share, 0:006 for a cost per minute pricing model. Therefore, the data is timestamped.), and 
the first vehicle code associated with the authentication request (see Gig Car Share for the user identifying a particular vehicle that he wants to rent. The vehicle is displayed on the app, including the license plate number of the vehicle at time 0:10. Therefore, vehicle code data is transmitted to the server.), wherein 
the autonomous vehicle is configured to generate signed vehicle data based at least in part on the vehicle data, and to output the signed vehicle data (in the present application, see Fig. 5, steps 506, 507, and 508. See Gig Car Share 0:10 for the vehicle outputting a green light indicating that the vehicle is reservable. The light is scannable, and when scanned the vehicle goes from unreserved to reserved.); and 
obtaining from the user device, by the computing system, first operator data associated with the authentication request, the first operator data including 
the operator identifier, 
the first operator code, and 
at least a portion of the signed vehicle data (for these three hollow bullets, see Gig Car Share 0:21 for a logged in user reserving a specific vehicle and having it unlock (0:21 states “Door is unlocked!”). This means that the user’s username and password, as well as information from the vehicle are merged at the server as seen in the present application, Fig. 5, step 511.), wherein 
the user device is configured to obtain the signed vehicle data from the autonomous vehicle (in the present application, see Fig. 5, step 509).  
Yet Gig Car Share does not appear to further teach:
the operator data is second operator data
However, Van Wiemeersch teaches: 
the operator data is second operator data (Van Wiemeersch teaches a two-step verification process. See paragraph 0049), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share to add the additional features of the operator data is second operator data, as taught by Van Wiemeersch. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Van Wiemeersch (see Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 11, Gig Car Share, Van Wiemeersch, and Yi teach the computer-implemented method of claim 9.
Gig Car further teaches:
A computer-implemented method wherein 
determining, by the computing system, a validity of the authentication request based at least in part on a security tier associated with the autonomous vehicle (in the present application, see Fig. 5, step 512. See Gig Car Share for a user who can reserve a vehicle successfully. Because the user ultimately drives away, the system processed the user’s username password and payment methods correctly, paired the user with the correct car as seen by the license plate in the video, and allowed the user to turn on the car and driver away); and  89
Yet Gig Car Share does not appear to further teach:
providing the service code to the autonomous vehicle comprises:  89
generating, by the computing system in response to determining that the authentication request is valid, the service code based at least in part on the first operator code.  
However, Van Wiemeersch teaches:
providing the service code to the autonomous vehicle (in the present application, see Fig. 5, steps 513 and 514. See Van Wiemeersch for the second of the two-step verification processes in paragraph 0049.) comprises:  89
generating, by the computing system in response to determining that the authentication request is valid, the service code based at least in part on the first operator code (in the present application, see Fig. 5, step 513. See Van Wiemeersch paragraph 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share to add the additional features of the operator data is second operator data, as taught by Van Wiemeersch. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Van Wiemeersch (see Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 12, Gig Car Share, Van Wiemeersch, and Yi teach the computer-implemented method of claim 9.
Yet Gig Car Share does not appear to further teach:
A computer-implemented method wherein the autonomous vehicle is configured to 
generate a second vehicle code based at least in part on the service code, and to 
output the second vehicle code via an output device onboard the autonomous vehicle.  
However, Van Wiemeersch teaches:
A computer-implemented method wherein the autonomous vehicle is configured to 
generate a second vehicle code based at least in part on the service code (see Van Wiemeersch for the second of the two-step verification processes in paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share to add the additional features of generating a second vehicle code based at least in part on the service code, as taught by Van Wiemeersch. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Van Wiemeersch (see Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Gig Car Share and Van Wiemeersch do not appear to further teach:
output the second vehicle code via an output device onboard the autonomous vehicle (in the present application, see Fig. 5, steps 515 and 516).  
Yet Yi teaches:
output the second vehicle code via an output device onboard the autonomous vehicle (in the present application, see Fig. 5, steps 515 and 516. See Yi, col. 19, lines 21-23 for a server sending a VAT [vehicle access token] and an expiration time to a vehicle 640. See col. 19, line 40-44, for a user device 610 then reading the VAT from the vehicle 640. See also col. 23, lines 11-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share and Van Wiemeersch, to add the additional features of outputting the second vehicle code via an output device onboard the autonomous vehicle, as taught by Yi. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Yi and Van Wiemeersch (see Yi col. 1, lines 38-51 and Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.




Regarding claim 13, Gig Car Share, Van Wiemeersch, and Yi teach the computer-implemented method of claim 12.
Yet Gig Car Share does not appear to further teach:
A computer-implemented method wherein the user device is configured to 
generate the second operator code based at least in part on the second vehicle code generated by the autonomous vehicle.  
However, Van Wiemeersch teaches:
A computer-implemented method wherein the user device is configured to 
generate the second operator code based at least in part on the second vehicle code generated by the autonomous vehicle (in the present application, see Fig. 5, steps 516 and 517; “second operator code” is part of “second operator data”. The point of this limitation is that all the communication is encrypted. For that see Van Wiemeersch, paragraph 0063).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share to add the additional features of generating the second operator code based at least in part on the second vehicle code generated by the autonomous vehicle, as taught by Van Wiemeersch. The motivation for doing so would be to improve security when exchanging virtual keys, as recognized by Van Wiemeersch (see Van Wiemeersch paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gig Car Share (see the YouTube video clip entitled “Finding & Reserving a Gig,” uploaded on August 7, 2017 by user “GIG Car Share.” Retrieved from Internet on April 29, 2022: <https://www.youtube.com/watch?v=GnaIPIzGeSA>) in view of Van Wiemeersch et al. (US2014/0129113 A1) in further view of Yi et al. (U.S. Pat. No. 10,501,055 B1) in further view of Darnell et al. (US2017/0134382 A1). 

Regarding claim 14, Gig Car Share, Van Wiemeersch, and Yi teach the computer-implemented method of claim 9.
Gig Car Share, Van Wiemeersch, and Yi do not further teach everything else in the claim.
Yet Darnell teaches:
The computer-implemented method wherein obtaining the authentication result based at least in part on the intermediate result comprises: 
providing, by the computing system, the intermediate result to the autonomous vehicle (in the present application, see Fig. 5, steps 519. With that in mind, see Darnell, Fig. 9 paragraph 0117 for the user’s smartphone entering the “hash” and sending it back to the vehicle. See paragraph 0118 and Fig. 14 for, if there is a “match,” the user is permitted to use the vehicle. Yet in this process, unlike claim 14 and Fig. 5 of the present application, the server is entirely cut out of the process. In the present claim 14, the phone sends the code to the server, and the server checks with the vehicle computer system. Note that the device in Fig. 7 of Darnell looks like the green blinking device in the Gig Car Share video.), 
wherein the autonomous vehicle is configured to determine the authentication result based at least in part on the intermediate result (in the present application, see Fig. 5, steps 521. See Darnell, paragraph 0118 and Fig. 14, step 1448 for, if there is a “match,” the user is permitted to use the vehicle.); and 
obtaining, by the computing system, the authentication result from the autonomous vehicle in response to providing the intermediate result (in the present application, see Fig. 5, steps 522. See Darnell, paragraph 0118 for authorization being granted. See also paragraph 0123 for the server providing verification.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gig Car Share, Van Wiemeersch, and Yi to add the additional features of providing, by the computing system, the intermediate result to the autonomous vehicle, wherein the autonomous vehicle is configured to determine the authentication result based at least in part on the intermediate result; and obtaining, by the computing system, the authentication result from the autonomous vehicle in response to providing the intermediate result, as taught by Darnell. The motivation for doing so would be to quickly identify and rent a vehicle, as recognized by Darnell, (see Darnell, paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Allowable Subject Matter
Claims 18 and 19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is an independent claim and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
Claim 18 recites, with examiner’s comments in bold:
A computer-implemented method to authenticate an autonomous vehicle operator, the method comprising: 
obtaining from a service entity computing system, by a [third-party] computing system including one or more computing devices, a service code associated with an authentication request (in the present application, see Fig. 7, step 107), wherein 
the service code is generated by the service entity computing system based at least in part on authentication request data including at least an operator identifier associated with the vehicle operator and a vehicle identifier associated with the autonomous vehicle (in the present application, see Fig. 7, step 708 and before. A user signs into a server and requests a vehicle reservation generates a “service code,” which can be a QR code), 
the authentication request data being provided to the service entity computing system from a user device (); 
determining, by the [third-party] computing system, an autonomous vehicle based at least in part on the vehicle identifier (in the present application, see Fig. 7, step 710); and 
providing, by the [third-party] computing system, the service code to the autonomous vehicle (in the present application, see Fig. 7, step 710), 
wherein the autonomous vehicle is configured to output the service code such that the service code can be entered into the user device (in the present application, see Fig. 7, step 712), and wherein 
the user device is configured to provide the service code to the service entity computing system to authenticate the vehicle operator for the autonomous vehicle (in the present application, see Fig. 7, step 715).  
In one broad reasonable interpretation of claim 18, the claim relates to Fig. 7 of the present application in which a user signs into a website in steps 701 through 705. This website can be thought of as an AirBnB for cars, similar to a Turo, ZipCar, or Car2Go website in which third-party “hosts” can list cars that are available for website users, or “guests,” to rent. In claim 18 and Fig. 7 of the present application, the “third-party computing system” 107 receives a “service code” and then passes it on to the vehicle computing system. Essentially, this can mean that the “host” or owner of the vehicle can cancel a guest reservation. The claim explicitly teaches that the “service code” is passed from the website (109 in Fig. 7) to the host 107 and then to the vehicle 103. The service code is then displayed or “output” in step 712. A user with the user device can then scan the service code and ultimately receive access to the vehicle. 
Claim 18 emphatically does not teach that the website 109 can check with the host 107 to see if the host wants to allow the reservation and then the host can cancel the reservation via the website if the host wants to. If that were what the claim taught the “service code” would be sent in step 710 back to the service entity computing system 109 and then the website 109 would send information to the vehicle or to the user device. But that is not what the claim states nor does that have written description in the disclosure. 
What is the purpose of this third-party “service code” pass through, one might ask? The purpose is described in paragraph 0030 of the present disclosure. It is to allow a third-party entity to “ensure that only authorized vehicle operators are able to” use the requested vehicle. A third-party may decide to cancel requested use. But whether or not the third-party cancels, the “service code” goes from the website to the third-party device to the vehicle. In other words, the third-party device must send the service code to the vehicle and the website must not. This is what claim 18 teaches.
Close prior art and the reasons it is different from claim 18 include the following: 
Brown (WO 2019 191417 A1) teaches in Fig 3 and pages 16-18 a system for authenticating a user device by a third party. In Fig. 3, 304 and 306, a user logs into a “secured system” website. Yet the website requires “two-factor authentication”. On page 17 Brown teaches that at step 310 the “authentication service 380” can make a request “directly to the user device” for the user device to do something, such as ping a network address. At step 320 the network provider “receives, reads, extracts” the device ID information. At step 322 the “network provide provides and the authentication service receives the second device identification information”. The top of page 18 teaches that the second factor of the two-factor authentication can also involve providing a code to a user device and request the user to provide the code into the app or browser. At step 324 the “authentication service” can compare the second device ID information. If the information is correct, at step 326 the authentication service “may authenticate and/or prompt the secured system to authenticate or grant access to the user device”. 
	Yet Brown does not teach that a service code is sent from a website (such as the secured system in Brown) to a third-party (such as an authentication service) and then to a vehicle. Even if the third-party was thought of as the “network provider” in Brown, Brown would still not teach this. Furthermore, even though Brown teaches various variations of Fig. 3, Brown still doesn’t teach claim 18 of the present application with the service code pass through. Therefore, Brown does not teach the limitations of claim 18. 
Van Wiemeersch teaches a carshare method. Yet Van Wiemeersch does not teach, in Fig. 2 or elsewhere, that a service code or the like is sent to a third-party and then to the vehicle. And that the vehicle then displays this service code, which a user device scans. Therefore, Van Wiemeersch does not teach claim 18 of the present application. 
Darnell teaches in Fig. 16 a three-party carshare method. But claim 18 of the present application in fact involves four parties: the user device, the service entity computing system, the [third-party] computing system, and “a vehicle identifier associated with the autonomous vehicle”. Darnell does not teach these four parties. Nor does Darnell teach passing a service code from the “service entity computing system” (website) to the third-party computing system” and then to the vehicle identifier mounted on the autonomous vehicle. 
Golan (US2018/0146374 A1) teaches in Fig. 4A a method in which, at step 402 and paragraph 0163, a user requests a new barcode to gain access to something or somewhere. In step 404 the user successfully logs into a website. IN step 406 and paragraph 0165 and 0168, the app itself generates a Digital Link for use in the mobile device. This is different than a password, but Golan teaches that generating barcodes is in the prior art.  Also in step 406 and paragraph 0169 “the server verifies/authenticates” the user and user device. Then in step 408 if the verification is successful, the app sends a request to a local/remote server 112 over a “second network or internet connection”. Then a one-time barcode generated by the server is sent to the user device per paragraph 0173. The in Fig. 4B, a reader reads the barcode from the user device and sends the data to a local or remote server. If the barcode is correct, the access is authorized. 
Yet Golan does not teach that a service code is sent to a third-party which then passes it on to the vehicle device, as claim 18 of the present application teaches. Therefore, Golan does not teach claim 18. 
Yi teaches in Fig. 6 a rideshare authentication system in which a user requests a ride in step 612. See Yi, col. 7, lines 25-28, for the disclosure relating to car rental services. A website 620 (analogous to the “service entity computing system” of the present application, claim 18) receives a user request from a user device 610 and dispatches a request to a security server 630. The security server then sends a command to a vehicle 640. See Yi, Fig. 6, step 632 and col. 19 lines 21-23 in which a “security server 630” sends the dispatch request (which could be considered a vehicle reservation) and “VAT” or vehicle authentication token, to a vehicle. The vehicle 640 replies back to the security server 630. In Yi, at step 642 A VAT is sent to the user device. The user replies back with a secret key. 
Yet Yi does not teach claim 18 of the present invention. In the present invention it is the “service entity computing system” (or Operation server 620 in Yi) that generates the “service code” or “VAT” in Yi. In Yi, it is not the operation server 620, but the security server 630 that generates the VAT. This is clear in col. 19, lines 15-23 of Yi. While this may not seem like a big difference, the security art is very particular about these differences. This is seen in Golan paragraph 0165. Separating a reservation website 620 in Yi, from a security server 630 in Yi may have advantages. So even if the security server 630 could be considered a third-party computing system in the present application, Yi still would not teach claim 18 of the present application because in Yi, the server 620 does not generate the service code. As stated in col. 19, lines 21-27, the security server 630 generates the VAT and sends it to the vehicle and to operation server 620. Therefore, Yi does not teach the present invention. 
Gig Car Share does not teach a third-party server and therefore does not teach all the limitations of claim 18. 

Claim 19 is an independent claim and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
Claim 19 recites, with examiner’s comments in bold:
A computer-implemented method to authenticate a vehicle operator for an autonomous vehicle on a vehicle service platform, the method comprising: 
obtaining, by a [third-party] computing system including one or more computing devices, 
a vehicle identifier (according to paragraph 0187 a “vehicle identifier” can be part of first operator data) associated with the autonomous vehicle and 
a first vehicle code (according to paragraph 0187 a “first vehicle code” can also be part of first operator data) associated with the autonomous vehicle (in the present application, see Fig. 8A, step 809); 
providing, by the [third-party] computing system, the vehicle identifier and the first vehicle code to a service entity computing system, wherein a communication session associated with the service entity computing system is opened based at least in part on the vehicle identifier and the first vehicle code (in the present application, see Fig. 8A, step 811); 
obtaining, by the [third-party] computing system from the service entity computing system, a service code, the service code based at least in part on 
the vehicle identifier, 
the first vehicle code, and 
operator data that is obtained by the [third-party] service entity computing system during the open communication session (in the present application, see Fig. 8A, step 816); 
providing, by the [third-party] computing system, the service code to the autonomous vehicle in response to obtaining the service code from the [third-party] service entity computing system (in the present application, see Fig. 8A, step 817); 
obtaining, by the [third-party] computing system from the service entity computing system, an intermediate authentication result based at least in part on the service code (where is this in the disclosure? In the present application, see Fig. 8B, step 825. Is an “intermediate authentication result” the same as an “intermediate result”?); 
providing, by the [third-party] computing system, the intermediate authentication result to the autonomous vehicle in response to obtaining the intermediate authentication result from the service entity computing system (in the present application, see Fig. 8B, step 826);
obtaining, by the [third-party] computing system from the autonomous vehicle, an authentication result for the vehicle operator based at least in part on the intermediate authentication result and the first vehicle code (in the present application, see Fig. 8B, step 830); and 
providing, by the [third-party] computing system, the authentication result to the service entity computing system (in the present application, see Fig. 8B, step 831).  

Claim 19, as commented out above and seen in Fig. 8A, recites passing a “service code” from the server 109 to the third-party computing system 107 to the vehicle 103. This is the same thing that is taught in claim 18, although claim 19 adds additional steps and details. Yet claim 19 is allowable for at least the reasons that claim 18 is allowable, because claim 19 teaches at least this same allowable step. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ross-Maxemin et al (US2019/0122449) teaches that a user can reserve a car and then receive a QR code on his phone. As in Fig. 8, the code can be scanned at a kiosk when exiting the rental car facility. But this does not teach that the car receives the code and the user scans the code. 
Hodge (US2020/0349666 A1) teaches that a passenger hails a ride, then scans a QR code that is mounted on the car. But the QR code does not change.
Golan et al. (US2018/0146374 A1) teaches a verification method for ridesharing and carsharing. 
Ito (US2019/0193681 A1) teaches a carsharing authentication method. 
Cao (US2016/0364823 A1) teaches a carsharing method involving a user scanning a bar code. 
Arakawa (US2019/0001925 A1)  teaches a carsharing app that employs an authentication method. 
Takeuchi et al. (US2019/0109855 A1) teaches a carsharing app that employs an authentication method. 
Turo “Handling Host Cancellations,” published August 17, 2017, https://turo.com/blog/news/new-cancellation-policy-for-turo-hosts, retrieved from Internet on May 2, 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665